Citation Nr: 9926127	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-49 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, dysthymic disorder psychological factors 
affecting medical condition, previously characterized as 
gastric ulcer with psychological factors, currently evaluated 
as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from August 1948 to 
February 1950.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The appeal concerning the evaluation of the veteran's 
psychiatric/gastrointestinal disability arises from a March 
1994 rating action which denied an evaluation in excess of 50 
percent for that disability.  The veteran expressed his 
disagreement with that decision in a statement received at 
the RO in June 1994.  A statement of the case was issued in 
June 1995, and a substantive appeal was timely received in 
August 1995.  

The issue concerning entitlement to a total disability rating 
based upon individual unemployability (TDIU) arises from a 
June 1995 rating action.  Disagreement with that decision was 
expressed by the veteran on the August 1995 substantive 
appeal that was received concerning his claim for an 
increased rating.  A statement of the case was issued in 
September 1995.  A formal application for TDIU benefits, 
received in May 1996, is construed as the veteran's 
substantive appeal as to this issue.

In a decision of June 1998, the Board awarded entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
a left eye disability; denied an increased rating for an 
incisional hernia; remanded the issue of increased rating for 
the psychiatric/gastrointestinal disorder due to a change in 
law; and remanded the issue of TDIU due to its being 
inextricably intertwined with the increased-rating issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for generalized 
anxiety disorder, dysthymic disorder psychological factors 
affecting medical condition, has been obtained by the RO.  

2.  The psychiatric component of the veteran's disability is 
not shown to be productive of severe impairment or 
occupational and social impairment with deficiencies in most 
areas, with an inability to establish and maintain effective 
relationships.  

3.  The gastrointestinal component of the veteran's 
disability is not shown to be productive of a duodenal ulcer, 
recurrent hematemesis with manifestations of anemia and 
weight loss productive of definite impairment of health, or a 
severe postgastrectomy syndrome with sweating, circulatory 
disturbance after meals, hypoglycemic symptoms and weight 
loss with malnutrition and anemia.  


CONCLUSION OF LAW

The criteria for an increased rating for generalized anxiety 
disorder, dysthymic disorder psychological factors affecting 
medical condition, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 
4.126(d), 4.130, Diagnostic Codes 7305, 7308 (1998), and 
Diagnostic Code 9400 (as in effect prior to, and since 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The veteran has asserted that his 
psychiatric/gastrointestinal disability is worse than 
currently evaluated by the RO, and he has, therefore, stated 
a well-grounded claim.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Court 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  In this regard, the RO has 
obtained the report of current examinations conducted for VA 
purposes, as well as copies of the records of the veteran's 
outpatient treatment.  As the evidence does not indicate that 
any further relevant records are available, we conclude that 
the duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In this case, the record reflects that the veteran was 
initially service connected for a psychophysiologic 
gastrointestinal reaction in a decision entered by the Board 
in October 1976.  That decision was based upon the Board's 
review of the record which showed that the veteran was seen 
on several occasions during service for complaints of 
gastrointestinal distress.  Those complaints were noted to 
have continued after service and, beginning in 1964, the 
veteran was seen for psychiatric symptoms.  In February 1976, 
he was diagnosed, upon VA examination, to have a 
psychophysiological gastrointestinal reaction, and the Board 
concluded that the record was adequate to establish that the 
veteran's psychiatric disability was initially manifested 
during his military service.  At the same time, however, the 
Board noted that it would not have been error to have 
concluded that service connection for this disability was not 
warranted (as the RO had done during the veteran's previous 
attempts to establish service connection).  Moreover, the 
Board found that the veteran had not submitted new evidence 
since the matter was previously denied, such that a new 
factual basis for allowing the claim had been presented.  
Accordingly, the members of the Board reviewing the veteran's 
claim recommended to the Chairman/Vice Chairman of the Board 
that service connection be allowed administratively, on the 
basis of difference of opinion, pursuant to the provisions of 
38 C.F.R. § 19.2 (as in effect at that time).  The Vice 
Chairman of the Board subsequently approved that 
recommendation, and service connection for psychophysiologic 
gastrointestinal reaction was established.  

In an October 1976 rating action, the RO put into effect the 
decision rendered by the Vice Chairman of the Board.  At the 
same time, since the veteran's impairment had been described 
as "moderate only" in a then-recent examination report, a 
10 percent disability rating was assigned.  The effective 
date for this rating was June 6, 1975.  

In a November 1976 rating action, the veteran's disability 
evaluation was increased to 20 percent, effective from July 
1976.  This was based upon review of a VA hospital report 
showing that the veteran was treated at that time for acid 
peptic disease, and that he had a history of melena and 
dyspepsia.  Following a parietal cell vagotomy conducted in 
January 1982, the veteran was awarded a temporary total 
rating for convalescence purposes in a October 1982 rating 
action.  This rating was effective from January 1982 to March 
1982, after which an increased schedular evaluation, to 40 
percent, was assigned.  Another temporary total rating was 
assigned for the period of January 1983 to April 1983, 
following a January 1983 hospitalization during which the 
veteran underwent an antrectomy and gastrojejunostomy.  The 
40 percent schedular evaluation was resumed, effective April 
1, 1983.  In a September 1991 rating action, the veteran's 
disability evaluation was increased to 50 percent, effective 
from October 1990.  This appears to have been based upon a 
review of recent records that reflected treatment for both 
psychiatric and gastrointestinal complaints.  

In June 1993, the veteran submitted an informal application 
for a 100 percent disability rating based upon his being 
unemployable.  The RO apparently construed this as a claim 
for an increased rating for his 
psychological/gastrointestinal disability, which was denied 
in a March 1994 rating action.  It was with respect to this 
rating action that the veteran expressed his disagreement, 
and subsequently perfected his current appeal.  

In connection with this appeal, numerous VA outpatient 
treatment records, dated between 1992 and 1998, have been 
associated with the claims file.  In addition, the veteran 
has been examined for VA purposes in 1993, 1995, and over the 
course of time between December 1998 and January 1999.  
Records of psychiatric treatment dated in 1992 reflect that 
the veteran was being treated for dysthymia and a 
somatization disorder.  At that time, he reported that his 
sleep was fair and his appetite was "okay."  He was 
described as being alert, with coherent and relevant speech, 
oriented, and intact cognitively.  It was also noted that the 
veteran had plans to marry.  Records dated in 1993 reflect 
that the veteran complained of decreased energy, and 
depression.  In August 1993, he was described as presenting 
an "aggravated-in-general manner."  

In October 1993, the veteran underwent a psychiatric 
examination for VA purposes.  At that time, he complained of 
increasing gastrointestinal symptoms, especially diarrhea, 
that he associated with episodes of increasing anxiety, which 
was worse in recent months.  At the time, however, the 
veteran was described as neat, alert, and pleasant, with 
adequate verbal productivity, memory, insight, and judgment.  
The diagnosis was generalized anxiety disorder with 
psychological factors affecting physical condition.  

Treatment records dated in 1994 disclose that the veteran was 
described as stable, calm, and pleasant, although he did 
complain of conflicts with his wife.  The evidence does not 
include any psychiatric outpatient treatment records dated in 
1995, but the veteran was examined for VA purposes in March 
1995.  At that time, the veteran complained that he was 
irritable and tense, but he was described by the examiner as 
neat and cooperative, with no loose associations, and no 
bizarre motor movements.  There were also no delusions, 
hallucinations, ideas of reference, or suspiciousness noted, 
and the veteran's memory was described as good.  His insight 
and judgment were considered adequate, and his mood was 
described as tense.  The diagnosis was anxiety disorder.  

Treatment records dated in 1996 indicate that the veteran was 
complaining of having increasing problems controlling his 
temper, apparently surfacing from conflicts with his wife.  
Evidently, he was also participating in individual therapy at 
this time, and was involved with relaxation training to help 
control his temper.  Treatment records dated in January 1997 
show that the veteran reported good progress with his temper 
control and, in April 1997, it was noted that he had a role 
in a recent play, apparently staged at a Senior Citizens 
Center.  It was also noted that he regularly attends church, 
at which he apparently sings.  Regular individual therapy 
sessions were apparently discontinued in August 1997, owing 
to the veteran's failure to report for two consecutive 
sessions.  He was seen in October 1997, when it was noted 
that he was still having conflicts with his wife.  At the 
same time, however, he was described as pleasant, with a calm 
affect.  Records dated in April 1998 again show complaints 
concerning conflicts with his wife and, as a result, the 
veteran's mood was not so good.  He had no homicidal or 
suicidal ideas, however, and he reported that his sleep and 
appetite were "OK" and that he went to a Senior Citizens 
Center five days a week.  This record also revealed that the 
veteran was neat, calm, and pleasant, although he was also 
considered slightly dysphoric and constricted.  

In December 1998 and January 1999, the veteran underwent a 
psychiatric evaluation for VA purposes.  In December 1998, 
the veteran complained that his physical condition made him 
nervous, but that he spent five days per week at the Senior 
Citizens Center, from 10:00 AM to 1:00 PM.  He also reported 
that sometimes he feels a bit discouraged and depressed, and 
that his relationship with his wife is somewhat volatile.  He 
felt his major problem, however, was with his stomach and 
back.  

The veteran was described in the December 1998 report as 
alert, cooperative, friendly, and neatly dressed.  He was 
pleasant, with no looseness of associations, flight of ideas, 
or bizarre motor movements.  The veteran's memory was 
described as good, he was considered calm, and his insight 
and judgment appeared adequate.  

In January 1999, the veteran underwent psychological testing.  
Again, he reported that his salient symptoms involved his 
physical disabilities, and he indicated that he was unable to 
work because of his back pain, and bladder problems that 
cause frequent urination.  At the same time, the veteran 
reported that he gets grouchy and irritable, but he was 
generally cooperative throughout the evaluation.  He was also 
noted to be clean, well groomed, and displaying no gross 
motor disturbance.  His speech was clear and coherent, he was 
fully oriented, and his mood was generally pleasant.  His 
thought was described as generally logical and goal directed, 
and there was no evidence of psychosis or intellectual 
insufficiency.  Test results suggested that the veteran may 
have exaggerated some symptoms, as he sees his own health as 
poor, and that, when stressed, he exhibits depression, 
fatigue, and physical complaints.  

The examiner concluded that the findings supported a primary 
diagnosis of generalized anxiety disorder, dysthymic disorder 
and psychological condition affecting medical disorder (the 
latter of which the examiner explained was previously 
characterized as psychophysiological gastric intestinal 
reaction).  These psychological factors, it was noted, make 
the veteran's gastric intestinal disorder worse on occasion.  

With respect to impairment of the veteran's occupation and 
social functioning, it was noted that this was primarily a 
product of his physical conditions, although his 
psychological condition did have some affect.  More 
specifically, the examiner considered the impairment caused 
by psychological factors to produce only occasional decrease 
in work efficiency, with only intermittent periods of 
inability to perform occupational tasks.  Expressed in what 
the examiner considered to be the terms of the VA rating 
schedule for disabilities in effect prior to 1996, the 
veteran's psychiatric symptoms produced only "some reduction 
in [the veteran's] initiative flexibility of efficiency in 
reliability levels."  Generally, the examiner remarked that 
the veteran was functioning "okay with some meaningful 
relationships."  The GAF (global assessment of functioning) 
score was 66.  

With respect to the gastrointestinal aspect of the veteran's 
service-connected disability, the treatment records dated 
between 1992 and 1998 reflect that, in 1992, the veteran was 
seen with complaints of stomach discomfort after meals, as 
well as dark stools.  He also reported that he would 
occasionally spit up breakfast, and that he needed to sleep 
with extra pillows to avoid hot, sour material from coming up 
into his throat.  A sigmoidoscopy performed in October 1992 
revealed the presence of small polyps, and a small 
hemorrhoid.  It was also noted that the veteran weighed 199 
pounds that month, although he had weighed only 182 pounds in 
the previous April.  (The veteran's service medical records 
reveal that he is 69 inches tall.) 

Records dated in 1993 revealed that the veteran complained of 
nausea, diarrhea, discomfort, and tiredness.  They also 
showed that he weighed 205 pounds in April of that year, and 
200 pounds in October.  Also in October, the veteran was 
examined for VA purposes.  At that time, he complained of 
diarrhea, nausea, and abdominal pain that was worse in recent 
months.  An upper-gastrointestinal (UGI) X-ray series, 
however, revealed that there was no active ulcer disease.  
The diagnosis was status post operative gastric ulcer, 
without "UGI abnormality."  

Treatment records dated in 1994 reflect that the veteran 
complained of stomach pains after eating, and occasional 
belching, but, in April 1994, his symptoms were described as 
fairly well controlled.  Also in April 1994, it was noted the 
veteran weighed 200 pounds, although in October 1994, his 
weight was recorded as 189 pounds.  In December 1994, it was 
noted that the veteran weighted 193 pounds, and that he 
complained of pain, and loose stools.  A colonoscopy revealed 
what was described as a normal colon, although a pathology 
report revealed the presence of mild acute and chronic 
inflammation.  

An examination conducted for VA purposes in April 1995 
revealed that the veteran weighed 187 pounds, and complained 
of heart burn, abdominal pain, frequent belching with passing 
of flatus, and diarrhea episodes as often as 5 to 6 times per 
day.  An upper GI Series, however, revealed no evidence of 
ulcer disease, and the diagnosis was status post operative 
gastric ulcer.  

Records dated in 1996 reflect that the veteran complained of 
alternating constipation and diarrhea, with occasional 
dysphagia.  It was recorded that he weighed 189 pounds.  In 
1997, the veteran's weight was recorded as 199 pounds in May 
of that year, and 195 pounds in November.  He was also noted 
to complain of stomach pain, constipation, dysphagia, and 
difficulty swallowing certain kinds of food.  

When seen as an outpatient in September 1998, the veteran 
weighed 191 pounds, and he was recorded to have complained of 
an upset stomach that occurred almost every day.  
Nevertheless, it was also recorded that the veteran ate three 
meals per day, that he also snacked, and that he was walking 
1/2 mile per day for exercise.  

Since the disability at issue contemplates a physical 
condition and a mental disorder, it is to be evaluated using 
a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. 
§ 4.126(d).  As such, it will be necessary to evaluate both 
the gastrointestinal component and the psychiatric component, 
and then to determine whether either component warrants a 
rating in excess of the 50 percent rating currently assigned.  

With respect to the psychiatric component, the Board observes 
that, in November 1996 (during the pendency of the veteran's 
current appeal), the criteria for evaluating mental disorders 
were amended.  See 61 Fed. Reg. 52,695 (1996), codified at 38 
C.F.R. § 4.13, 4.16, 4.125-4.132 (1997).  In this regard, the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) has 
held, in Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991), 
that, where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress has 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise, and the Secretary has done so.  See 
also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet.App. 79 (1997) (per curiam order).

Therefore, in reviewing this case, the Board must evaluate 
the psychiatric component of the veteran's service-connected 
disability under both the former and current regulations, to 
determine whether he satisfies the criteria for a rating in 
excess of 50 percent under either version. 

Under the criteria in effect at the time the veteran 
initiated his appeal, the principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from mental disorders, contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).  Assessment of 
the severity of the disability was to be based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9400, considered in the evaluation of psychoneurotic 
disorders at that time, such disability was rated as follows:  

A 100 percent disability rating was assigned when 
the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community.  In addition, 
there was a showing of totally incapacitating 
psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Furthermore, the veteran was demonstrably unable to 
obtain or retain employment.

A 70 percent rating was assigned where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment. 

A 50 percent rating was assigned when the ability 
to establish or maintain effective or favorable 
relationships with people was considerably 
impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130, effective since November 
7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.

Since the veteran is already assigned a 50 percent evaluation 
for his disability, no useful purpose would be served by 
considering whether he meets the criteria for an evaluation 
less than 50 percent.  Therefore, we need only determine 
whether the criteria are met for an evaluation in excess of 
50 percent.  

Based on the foregoing record, the Board concludes that, upon 
consideration of the criteria in effect both prior to, and 
since November 1996, the evidence fails to establish that an 
increased, 70 percent schedular evaluation for the 
psychiatric component of the veteran's disability is 
warranted.  In this regard, we observe that symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances have 
not been set forth in any of the pertinent medical records.  
Indeed the veteran has been described as alert, oriented, 
cognitively intact, able to speak coherently, and pleasant.  
He was also considered to have adequate memory, insight, and 
judgment.  Furthermore, when most recently examined, the 
veteran was considered to have some meaningful relationships, 
and his disability was considered to produce only occasional 
decrease in work efficiency, with only intermittent periods 
of inability to perform occupational tasks.  As such, the 
criteria for a 70 percent rating for the veteran's mental 
disorder, as in effect since November 1996, are clearly not 
met.  

As to the criteria for a 70 percent rating that were in 
effect prior to November 1996, we need only mention, again, 
that the record does reflect that the veteran is able to 
maintain some meaningful relationships and, in that regard, 
he apparently has daily visits at a Senior Citizens Center, 
and even had a role in a play staged there.  In addition, the 
last VA examiner considered the veteran to only have 
intermittent periods of inability to perform occupational 
tasks related to his psychiatric impairment.  This does not, 
in the Board's view, rise to a level of a severe impairment, 
as contemplated for a 70 percent rating under these criteria.  

Under the circumstances described above, the Board concludes 
that the psychiatric component of the disability at issue 
does not cause impairment sufficient to provide a basis upon 
which to assign an increased disability rating in this case.  

With respect to the gastrointestinal impairment caused by the 
disability at issue, the Board notes that the RO has 
considered this under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7308, for postgastrectomy syndromes.  Under 
this code, a 60 percent rating, the highest rating under this 
code, is assigned for severe impairment, associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating is assigned for 
moderate impairment, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.

Another Diagnostic Code which could be applicable in 
evaluating the veteran's disability is Diagnostic Code 7305; 
it contemplates impairment arising from a duodenal ulcer.  
Under this code, a 60 percent rating is warranted for severe 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
assigned for a moderately severe ulcer; that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  

In this case, the evidence does reflect that the veteran has 
complained of nausea and diarrhea, but the presence of 
sweating, circulatory disturbance after meals, hypoglycemic 
symptoms, or weight loss with malnutrition and anemia has not 
been described in any medical record.  We observe that the 
veteran's weight has fluctuated between 1992 and 1998, from a 
low of 182 pounds to a high of 205 pounds, and that, in 1998, 
it was recorded as 191 pounds.  On the veteran's 69-inch 
frame, however, no medical record reflects that this was 
considered to represent an indication of malnutrition.  
Moreover, the current record does not reflect the presence of 
any ulcer, or recurrent hematemesis.  Accordingly, the Board 
concludes that the gastrointestinal component of the 
veteran's service-connected disability does not produce 
impairment that is consistent with the criteria necessary to 
award a 60 percent schedular rating.  

Under the circumstances described above, the Board finds that 
since neither the psychiatric component nor the 
gastrointestinal component of the disability at issue, 
presents a disability picture that approximates the criteria 
required for an evaluation in excess of 50 percent.  
Therefore, the veteran's claim for an increased rating must 
be denied.  


ORDER

Entitlement to an increased rating for generalized anxiety 
disorder, dysthymic disorder psychological factors affecting 
medical condition, is denied.  


REMAND

Regarding the veteran's claim for TDIU benefits, we must 
observe that, in a May 1999 rating action, the RO implemented 
the Board's June 1998 decision, which had awarded entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
for a left eye disability.  In doing so, the RO assigned a 10 
percent disability evaluation.  Later that month, the veteran 
expressed his disagreement with that rating, but the record 
does not reflect that he was issued a statement of the case.  
As a result, the veteran has not had an opportunity to 
perfect an appeal with regard to that issue.  Since the 
ultimate conclusion with respect to the rating for the 
veteran's left eye disability could potentially influence the 
outcome of his TDIU claim, it would not be appropriate to 
enter a final decision on the TDIU claim without first 
determining whether the veteran desires to pursue an appeal 
with respect to the rating of his eye disability.  Therefore, 
the case must be returned to the RO for the following action:  

The RO should issue to the veteran and his 
representative a statement of the case that 
addresses the veteran's claim for an increased 
rating for decreased visual left eye acuity 
secondary to branch retinal vein occlusion.  The 
veteran should also be advised that, if he wishes 
the Board to address that claim, he must submit a 
timely substantive appeal regarding the issue.  
Thereafter, the case should be returned to the 
Board.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

